Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000637
                                                      28-JUN-2013
                                                      08:59 AM


                         SCPW-13-0000637

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 GERALD VILLANUEVA, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Gerald Villanueva’s

“Declaration of Independence of 1776 Oath of Allegiance to the

Republic of Hawai[#]i”, which was filed on May 3, 2013, and which

we review as a petition for a writ of habeas corpus, the

supporting documents and the record, it appears that habeas

corpus relief is available to petitioner in the circuit court and

petitioner presents no special reason for the supreme court to

invoke its original jurisdiction at this time.    See Oili v.

Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976).    Accordingly,

     IT IS HEREBY ORDERED that the clerk of the appellate court

shall process the petition for a writ of habeas corpus without

payment of the filing fee.
     IT IS HEREBY FURTHER ORDERED that the petition for a writ of

habeas corpus is denied.

          DATED: Honolulu, Hawai#i, June 28, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack